IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

CHRISTOPHER LEE CLARK,

              Petitioner,

v.                                                      Case No. 5D17-2781

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 29, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

James S. Purdy, Public Defender and
Cassie Rex, Assistant Public Defender,
Daytona Beach, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 18, 2017,

judgment and sentence in Case No. 2017-300241-CFDB, in the Circuit Court in and for

Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, WALLIS and LAMBERT, JJ., concur.